Citation Nr: 1008587	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1953 to April 
1955.  The Veteran had subsequent Army Reserve service.  The 
Veteran died in September 1992.  The appellant is advancing 
her claim as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision denying 
service connection for the cause of the Veteran's death by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2008, a 
statement of the case was issued in November 2008, and a 
substantive appeal was received in January 2009.  The RO also 
denied entitlement to death pension benefits based on 
excessive income, but the appellant's June 2008 notice of 
disagreement did not express disagreement and a desire to 
appeal that determination

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's contention is that her husband's death was 
due to an acquired psychiatric disorder (described as "post 
war syndrome" and "post traumatic stress syndrome"), and 
that his disorder (diagnosed as schizophrenia) was related to 
service.  The Board notes that an April 1962 RO rating 
decision denied a claim by the Veteran for service connection 
for schizophrenia.  At the time of the Veteran's death, 
service connection was not in effect for any disability.

A certificate of death on file shows that the Veteran died in 
September 1992.  The immediate cause of death was recorded as 
"non small cell carcinoma of lung," and the approximate 
interval between onset and death was listed as a month.  The 
certificate did not document any underlying causes of death.  
The certificate states that the Veteran's place of death was 
at the Olin E. Teague VA Medical Center in Temple, Texas, and 
that he was an inpatient at that facility.  A VA record 
(Notice of Discharge) states that the Veteran's length of 
stay at the Temple VA Medical Center was for 18 days prior to 
his death; however, the corresponding treatment records are 
not associated with the claims file.  The record as it now 
stands does not include any medical evidence suggesting any 
relationship between the Veteran's death and his psychiatric 
disorder.  However, in view of the appellant's contention and 
to assist her with her claim, the Board believes that the VA 
records of the Veteran's final hospitalization should be 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should take appropriate 
action to obtain the Veteran's VA from the 
Olin E. Teague VA Medical Center in 
Temple, Texas, from August 1992 until his 
death in September 1992.  

2.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



